McMILLAN, Judge.
This is an appeal from a dismissal of a petition for writ of error coram nobis. The trial court dismissed the petition on the premise that the case was pending appeal before the Alabama Court of Criminal Appeals. However, the case pending appeal is not the same case on which the present petition was filed. Therefore, this case is due to be remanded for a hearing on the petition, as the State declined to file a brief and the petition was meritorious on its face. Ex parte Boatwright, 471 So.2d 1257 (Ala.1985).
REMANDED WITH DIRECTIONS.
All the Judges concur.
*790ON RETURN TO REMAND
McMILLAN, Judge.
This cause was remanded with directions that the trial court hold a hearing on the appellant’s petition for writ of error coram nobis. The trial court has issued an order denying the appellant post-conviction relief for failure to comply with Temporary Rule 20, A.R.Cr.P. Following a review of the record, this cause is hereby affirmed.
OPINION EXTENDED; AFFIRMED.
All the Judges concur.